AO 245B (CASDRev. 08/13) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                            JUDGMENT IN A CRIMINAL CASE
                                    V.                             (For Offenses Committed On or After November I, 1987)
                     ROSALVA VAZQUEZ
                                                                      Case Number:         18CR2909-LAB

                                                                   RICARDO GONZALEZ, CJA
                                                                   Defendant's Attorney
REGISTRATION NO.                    79305198

 D -
 [g]   pleaded guilty to count(s)         ONE OF THE INFORMATION

 D
    after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                    Count
Title & Section                          Nature of Offense                                                         Number(s)
21 USC 952, 960                          IMPORTATION OF METHAMPHETAMINE                                               1




      The defendant is sentenced as provided in pages 2 through               4           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count( s)
 D Count(s)                                                   is          dismissed on the motion of the United States.

        Assessment: $100.00
 IZI


 IZI No fine               D Forfeiture pursuant to order filed                                        , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 3 0 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                    November 26 2018


~-------~--------,




             FILED                                                  HON. LARRY ALAN BURNS
                                                                    UNITED ST ATES DISTRICT JUDGE
             NOV 2 8 2018
   CLERK, U.S. DISTRICT COURT
 SOUTH    i;JISTRICT OF CALIFORNIA                                                                                 18CR2909-LAB
 BY           L                 DEPUTY
.,
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:                    ROSALVA VAZQUEZ                                                          Judgment - Page 2 of 4
CASE NUMBER:                  18CR2909-LAB

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     48MONTHS




     D     Sentence imposed pursuant to Title 8 USC Section l 326(b ).
     ISi   The court makes the following recommendations to the Bureau of Prisons:
           WESTERN REGION DESIGNATION NEAR IMPERICAL COUNTY.
           PARTICIPATE IN THE RESIDENTIAL DRUG ASSESSMENT PROGRAM.




     D     The defendant is remanded to the custody of the United States Marshal.

     D     The defendant shall surrender to the United States Marshal for this district:
           D     at                             A.M.              on
           D     as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
           Prisons:
            D    on or before
            D    as notified by the United States Marshal.
            D    as notified by the Probation or Pretrial Services Office.

                                                            RETURN

     I have executed this judgment as follows:

            Defendant delivered on

     at    ~~~~~~~~~~~~
                                              , with a certified copy of this judgment.


                                                                       UNITED STATES MARSHAL



                                         By                     DEPUTY UNITED STATES MARSHAL




                                                                                                            l 8CR2909-LAB
      AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

      DEFENDANT:                      ROSAL VA VAZQUEZ                                                                              Judgment - Page 3 of 4
      CASE NUMBER:                    18CR2909-LAB

                                                              SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
3 YEARS


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisomnent and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
             The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D
             substance abuse. (Check, if applicable.)
lZl          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
             The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
lZl          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
             The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
D            seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
             resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D            The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

             If this judgment imposes a fme or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
        such fme or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
        Payments set forth in this judgment.
            The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
        with any special conditions imposed.
                                              STANDARD CONDITIONS OF SUPERVISION
        1)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
        2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
        3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
        4)     the defendant shall support his or her dependents and meet other family responsibilities;
        5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
               reasons;
        6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
        7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
               any paraphernalia related to any controlled substances, except as prescribed by a physician;
        8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
        9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
               unless granted permission to do so by the probation officer;
        I0)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
               observed in plain view of the probation officer;
        I I)   the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
        12)    the defendant shall not enter into any agreement to act as an informer or a special agent ofa law enforcement agency without the permission of
               the court; and
        13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
               personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
               with such notification requirement.



                                                                                                                                          18CR2909-LAB
AO 245B (CASD Rev. 08113) Judgment in a Criminal Case

DEFENDANT:              ROSALVA VAZQUEZ                                                        Judgmeut - Page 4 of 4
CASE NUMBER:            18CR2909-LAB

                                 SPECIAL CONDITIONS OF SUPERVISION

     1. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
        directed by the probation officer. Allow for reciprocal release of information between the probation
        officer and the treatment provider. May be required to contribute to the costs of services rendered in an
        amount to be determined by the probation officer, based on ability to pay.
     2. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
        Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
        contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
        for revocation; the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.

     3. Report all vehicles owned or operated, or in which you have an interest to the probation officer.

     4. Not possess any narcotic drug or controlled substance without a lawful medical prescription.

II




                                                                                                    18CR2909-LAB
